—Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Molea, J.), rendered January 8, 2009, convicting him of assault in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
A motion to withdraw a plea of guilty rests within the sound discretion of the court (see CPL 220.60 [3]; People v Hughes, 62 AD3d 1026 [2009]), whose determination will generally not be disturbed absent an improvident exercise of discretion (see People v DeLeon, 40 AD3d 1008 [2007]). Here, the Supreme Court providently exercised its discretion in denying, without a hearing, the defendant’s pro se application to withdraw his plea of guilty, since his unsubstantiated claim of dissatisfaction with *723the representation by his attorney was refuted by his statements during the plea allocution (see People v Caufield, 57 AD3d 796 [2008]; People v Owens, 43 AD3d 1185 [2007]; People v Morales, 17 AD3d 487 [2005]; People v Rangolan, 295 AD2d 543 [2002]). Skelos, J.P., Covello, Eng, Chambers and Sgroi, JJ., concur.